Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 1 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 2 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 3 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 4 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 5 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 6 of 11
     Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 7 of 11




                                        , with a dangerous weapon, namely, a Jeep vehicle,

ith intent to do bodily harm to B.B.;

                                                                     and 1152.
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 8 of 11
Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 9 of 11
     Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 10 of 11




                                                Terrorizing, as set forth in

Count Nine above;

                                                               (ii) and 2.
      Case 3:20-cr-00096-PDW Document 20-1 Filed 06/17/20 Page 11 of 11




                                         A TRUE BILL:

                                         See Note*
                                         Foreperson

/s/ Drew H. Wrigley____
DREW H. WRIGLEY
United States Attorney




*No foreperson signature. Original Indictment has been corrected by Order of the Court.
